[CELANESE LETTERHEAD]

March 7, 2005

Mr. David A. Loeser
4100 Aspen Lane
Westlake, TX 76262

Dear Mr. Loeser:

I am pleased to confirm our offer for the position of Senior Vice President,
Human Resources and Communications for Celanese Corporation, ("the Company")
effective on a mutually agreeable date in April 2005. Your position will be
based in Dallas, Texas and will report to me.

Your base salary will be $300,000 per year, payable in accordance with the
Company's normal payroll practice.

Annual Bonus

Your annual bonus opportunity at target will be 70% of your annual salary (the
"Target"), with a payout range of 0% to 200% of Target. Your 2005 bonus payable
in 2006 will be no less than $210,000. Our annual bonus plan typically comprises
a number of financial measures that, combined with your personal performance,
determine your actual payment as determined annually by the Company.

Equity Participation

In this key leadership role, you will be granted equity-based compensation in
the Company and you will be expected to purchase and hold shares of Celanese
stock for a period of time.

Upon your employment you would be granted 181,000 non-qualified stock options at
the fair market value on date of grant. 40% of these options are subject to
time-based vesting and 60% are subject to accelerated vesting over a 5-year
period based on attainment of certain Company financial measures.

Also upon your employment, you would receive a grant of $971,000 under the
Company's Deferred Compensation Plan which, generally, contains vesting
provisions aligned with the stock options and is paid out in cash subject to
Blackstone's exit of a minimum 90% of their equity stake in the Company. As an
inducement to accept our offer of employment, $145,000 of this Deferred
Compensation grant would be paid to you upon your employment to assist in your
purchase of Celanese shares as outlined below. This payment is considered
compensation and is subject to statutory withholding.

The stock option grant and deferred compensation grant are contingent upon your
purchase of 26,500 Celanese shares at a price of $7.20. In addition, you may at
your option purchase 9400 shares at a price of $16.00. These prices currently
represent a discount to the market price and accordingly, you would be liable
for statutory tax on the value of the discount portion at the time the shares
are purchased. These shares would be subject to trading restrictions for a
period of approximately 2.5 years.

Employee Benefits

During the your employment, you will be entitled to participate in the Company's
employee benefit plans as in effect from time to time, on the same basis as
those benefits are generally made available to other senior executives of the
Company. We offer medical and dental coverage, group life insurance (1 times
annual base pay), a cash balance pension plan and a 401k plan that matches 100%
of the first 5% of employee contributions.


--------------------------------------------------------------------------------


Vacation

You will be entitled to four weeks annual vacation.

Duration of Employment

Your employment with the Company is at-will, meaning that you or the Company may
terminate your employment at any time for any reason with or without cause;
provided, that you shall be required to give the Company at least thirty (30)
days advanced written notice of any resignation by you. In the event that the
Company terminates your employment without Cause (other than due to your death
or disability) or, following a Change in Control you resign for Good Reason,
subject to your continued compliance with the Confidentiality, Non-compete and
Non-solicitation Agreements, you shall be entitled to receive continued payment
of your base salary plus target bonus and welfare benefits for a period of one
year following such termination of employment. These separation payments are in
lieu of any cash severance or termination benefits that may otherwise be payable
to you under any other plans, programs or arrangements of the Company.

In the event your employment is terminated by the Company without Cause or you
resign for Good Reason following a Change in Control, it is the intent of the
Company that retiree medical coverage will be made available to you on a
contributory basis for the period following your termination (and any extensions
of medical benefits that may apply thereafter) until you reach age 65. Such
medical coverage will be consistent with the current program offered to pre-age
65 retirees of the Company and at a cost to you equivalent to a retiree having
10 years service with the Company.

"Cause" shall mean (a) your willful and continued failure to substantially
perform your duties with the Company (other than any such failure resulting from
your incapacity do to physical or mental illness) for a period of 10 days
following written notice by the Company to you of such failure, (b) your willful
engaging in conduct which is demonstrably and materially injurious to the
Company or its subsidiaries, monetarily or otherwise, (c) your conviction of, or
plea of nolo contendere to a crime constituting a felony under the laws of the
United States or any statue thereof or (d) your breach of the Confidentiality,
Noncompetition and Nonsolicitation Agreements.

A "Change in Control" shall mean (a) the sale or disposition, in one or a series
of related transactions, of all or substantially all of the assets of the
Company to any "person" or "group" (as such terms are defined in Sections
13(d)(3) and 14(d)(2) of the Securities Exchange Act of 1934) other than
Blackstone or its affiliates or (b) any person or group, other than Blackstone
or its affiliates, is or becomes the "beneficial owner" (as defined in Rules
13d-3 and 13d-5 under the Securities Exchange Act of 1934), directly or
indirectly, of more than 51% of the total voting power of the voting stock of
the Company, including by way of merger, consolidation or otherwise.

"Good Reason" shall mean (a) any reduction in your base salary or annual bonus
opportunity, (b) a substantial diminution in your position or duties, adverse
change in reporting lines or assignment of duties materially inconsistent with
your position (other than in connection with an increase in responsibility or a
promotion) or (c) a change in the location of the principle offices of the
Company after which the Company requires your relocation out of the Dallas-Forth
Worth metropolitan area; provided that the events described herein shall
constitute Good Reason only if the Company fails to cure such event within 30
days after receipt from Executive of written notice of the event which
constitutes Good Reason.

Confidentiality, Non-compete and Non-solicitation

As a condition of your employment, you will be required to execute agreements
(the "Confidentiality, Noncompetition and Nonsolicitation Agreements") with the
Company regarding protection and non-disclosure of confidential information and
non-competition and non-solicitation. Copies of these agreements will be
provided to you under separate cover.

This offer letter constitutes the full terms and conditions of your employment
with the Company. It supersedes any other oral or written promises that may have
been made to you.

This offer of employment is contingent upon the satisfactory completion of a
pre-employment drug screen. This can be arranged at your earliest convenience.

2


--------------------------------------------------------------------------------


We are most enthusiastic about your joining the team. If these provisions are
agreeable to you, please sign the enclosed copy of this letter and return it to
me by fax 972-443-4880 at your earliest convenience.

Sincerely,

/s/ David N. Weidman                
David N. Weidman
President and CEO

Agreed to this 8th day of March, 2005

/s/ David A. Loeser                
David A. Loeser

3


--------------------------------------------------------------------------------
